Citation Nr: 1612147	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-09 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to January 29, 1996, for the grant of service connection for ischemic heart disease with angina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971.

This matter comes to the Board of Veterans' Appeal (Board) from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


FINDING OF FACT

The earliest claim for compensation for ischemic heart disease was received in January 1996.   


CONCLUSION OF LAW

The criteria for an effective date earlier than January 29, 1996, for the grant of service connection for ischemic heart disease with angina have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.157, 3.309, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an effective date dating back to his 1971 separation from service for the grant of service connection for his ischemic heart disease with angina because he contends he had heart problems since that time.  

The Board notes that the effective date of an evaluation and award of compensation based on an original claim or a claim based on presumptive service connection will be, inter alia, the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. §§ 3.400(b)(2)(i), (ii).

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has been diagnosed with a disorder presumptively-associated with herbicide exposure, to include ischemic heart disease.  Certain effective dates apply if a Nehmer class member was denied compensation for such a disorder between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  

Ischemic heart disease was included as a presumptive herbicide exposure related disease under 38 C.F.R. § 3.309(e), effective August 31, 2010.  Thus, for a Nehmer class member the Board must look at whether, (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations in (2), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

A claim will be considered a claim for compensation for an applicable herbicide disease if the claimant's application (and other supporting statements and submissions) may be reasonably viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  38 C.F.R. § 3.816(c)(2)(i).

In this case, the record reflects that the Veteran served in the Republic of Vietnam from July 1969 to February 1971 and has a diagnosis of ischemic heart disease and angina.  As such, the Board finds that he is a Nehmer class member.  

Next, the record shows that the Veteran separated from military service in February 1972.  On March 27, 1986, VA received the Veteran's first claim for compensation.  On a VA Form 21-4138, Statement in Support of Claim, the Veteran wrote he had "chest pains and stomach pains," which on occasion made "it difficult to breath properly."  He also mentioned a broken arm and a broken finger.  In April 1986, the VA wrote to the Veteran, requesting that he complete a formal application for benefits.  The Veteran was advised he had one year to submit the document.  The Veteran did not respond within the year, and as such, this claim was abandoned.  38 C.F.R. § 3.158.   

The Veteran next submitted a claim for compensation benefits in January 1996, which is the date from which service connection for ischemic heart disease was established.  

The 1986 claim does not reasonably reflect an intent to file for compensation ischemic heart disease.  Pain can have many sources, and in any event, the Veteran associated it with breathing difficulties.  As such, the claim appears to be an intent to seek benefits for a respiratory disorder.  Furthermore, because the Veteran abandoned the 1986 claim, it may not be concluded that VA denied compensation for ischemic heart disease between the period from 1985 to 1989, or that the Veteran had a claim for compensation for ischemic heart disease pending on May 3, 1989.  

Obviously, thereafter, VA received a claim for compensation for heart disease between May 3, 1989, and August 2010, when a presumption of service connection for the covered disease was established, and this occurred when the Veteran next submitted an application for benefits, January 29, 1996.  As the effective date rule under these circumstance calls for an assignment of an effective date the later of the date such claim was received by VA, or the date such disability arose, an award of benefits cannot be made in this appeal earlier than the date assigned by the RO, the date new claim was received, January 29, 1996.  


ORDER

An effective date earlier than January 29, 1996, for the grant of service connection for ischemic heart disease with angina is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


